Citation Nr: 1759485	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left shoulder rotator cuff repair, SLAP, biceps tenotomy and distal clavicle resection.

2. Entitlement to a rating in excess of 20 percent for right shoulder hydroxyapatite deposit and arthritis.

3. Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.

4. Entitlement to a rating in excess of 10 percent for right knee medial meniscus tear with arthritis.

5. Entitlement to a compensable evaluation for asthma.

6. Entitlement to a compensable evaluation for left index finger arthritis. 

7. Entitlement to a total disability rating based upon individual unemployability as due to service-connected disabilities (TDIU).
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1975 from November 1980 to February 1990 and from March 2007 to September 2008.  
	
This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction resides with the RO in Phoenix, Arizona.

The RO granted an increased rating of 20 percent for the Veteran's right and left shoulder disabilities in a January 2017 rating decision, effective September 16, 2008. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, VA treatment records and the Veteran's testimony indicate potential unemployability due to his service-connected disabilities. Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record. The title page has been updated accordingly.

The Board notes that in the September 2014 Certification of Appeal to the Board the issues noted the Veteran was seeking a compensable rating for his right index finger. However, the VA examinations and the Veteran's testimony in November 2016 note that his left index finger is actually the finger at issue. As such the Board has updated the title page to reflect such. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased evaluation for his service-connected right and left shoulder disabilities, right and left knee disabilities, left index finger and asthma. Additionally, the Veteran contends he is entitled to a total disability rating as he is unable to work as a result of his service-connected disabilities. The Board finds a remand is warranted for additional development. 

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In March 2017 correspondence, the Veteran reported receiving a fully favorable decision from Social Security Administration (SSA). See March 15, 2017 correspondence. As these identified SSA records may be relevant to all the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records. 

Next, TDIU is part and parcel of an increased rating claim and the Veteran through the record has claimed that he is unemployable at least in part due to his service-connected right and left shoulder and right and left knee disabilities. VA treatment records in December 2016 note the Veteran has been unable to work since 2012, due to multiple medical conditions including left and right shoulder pain and arthritis of his knees. See December 8, 2016 VA treatment record. The Board finds the issue of entitlement to TDIU has been raised by the record. As a result, since it has just been determined that a claim for TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2012) and 38 C.F.R. § 3.159(b) (2017). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Right & left knee
The Veteran was afforded a VA examination as to his right and left knee disabilities in February 2012. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner noted the Veteran's ongoing knee pain and tenderness, and occasional swelling. See February 2012 VA examination. The Veteran denied flare-ups and range of motion testing noted right knee flexion was to 130 degrees with no evidence of painful motion, extension was to 0 degrees. Left knee flexion was to 130 degrees with no evidence of painful motion, extension was to 0 degrees. Repetitive use testing noted no additional loss of range of motion. Functional loss was noted bilaterally with pain on movement. Joint stability tests were normal bilaterally. During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

Additionally, in November 2016 testimony the Veteran reported increased bilateral knee pain, instability and recent falls. See November 2016 hearing transcript. There was no indication whether the February 2012 VA examiner noted if the range of motion of the left and right knee was active, passive, and if weight bearing and non-weight bearing range of motion was considered or whether the recorded values were the same for each. Thus the examination is inadequate in this case. As such, the Board finds a remand is warranted for a new examination to determine the current severity of the right and left knee disabilities. 

Left index finger
The Veteran was afforded a VA examination in February 2012 as to his left index finger. In November 2016 testimony the Veteran reported that he has pain starting in his index finger and going all the way up to his elbow. As such the Board finds that the Veteran has reported a potential worsening of his left index finger and a new VA examination is warranted.  Additionally during the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. As such, the Board finds a remand is warranted for a new examination to determine the current severity of his left index finger. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  He should also be asked to complete and return a TDIU claim form.

3. After completing the development above, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected right and left knee disabilities. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right and left knee disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

4. After completing the development in directives 1 and 2 above, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected left index finger disability. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left index finger disability, The examiner should record the range of motion observed on clinical evaluation and note if the index finger is ankylosed. Additionally, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




